DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jodi Reynolds on 24 September 2021.
The application has been amended as follows:
In the claims:

Claims 3-7 are cancelled.

The above change has been made to put the application into condition for allowance because elected claims 1, 2, and 8-10, have been found allowable for the reasons indicated below. Because each of said claims are in condition for allowance and pending claims 3-7 are currently withdrawn from consideration, Applicant agreed to cancel each of withdrawn claims 3-7 in order to place claims 1, 2, and 8-10 into condition for allowance.


Response to Arguments
Applicant’s arguments, see Applicant’s remarks page 7, last paragraph through page 8, first paragraph, with respect to claim 1 have been fully considered and are persuasive. Accordingly, the rejection of claim 1 has been withdrawn.
In particular, as remarked by Applicant, claim 1 requires a reference leak device having a known pinhole on a work for reference leakage that is the same as the work as the test object, encapsulating the work for reference leakage in the work capsule, and generating a reference leakage in the work for reference leakage via the reference leak device in a condition in which the path is shut-off. Upon further consideration of the Fukuda reference in light of Applicant’s remarks that remark that the master container M of Fukuda is used for providing a differential pressure between master container M and work W, rather than generating a reference leak, the examiner agrees that Fukuda cannot be properly applied to the limitations of the method of claim 1 and therefore the rejection thereto has been withdrawn.
 
Reasons for Allowance
Claims 1, 2, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a method for leak testing comprising a leak testing step, the leak when considered in combination with the other limitations as recited in claim 1.
In particular, after consideration of Applicant’s remarks in the reply filed 29 June 2021, none of the cited prior art of record discloses or renders obvious to the skilled artisan encapsulating a hollow work as a test object in a work capsule, judging whether a leakage through the work is generated based on the detected output in a detecting step, and mounting a reference leak device having a known pinhole on a work reference leakage that is the same as the work as the test, encapsulating the work for reference leakage in the work capsule, supplying the test pressure to the work capsule via the path, and generating a reference leakage in the work for reference leakage via the reference leak device in a condition in which the path is shut-off, such as required by the method of claim 1.
As to claims 2 and 8-10: Each of said claims depends ultimately from claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856       
                                                                                                                                                                                                 
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856